Citation Nr: 0802850	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  06-12 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1995 to 
October 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 determination by the 
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee. 

In October 2007, the Board requested a medical opinion 
concerning a question involved in this appeal.  That action 
completed, the matter has properly been returned to the Board 
for appellate consideration.  See Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDING OF FACT

It is as likely as not that the veteran's fibromyalgia was 
present in service. 


CONCLUSION OF LAW

Service connection for fibromyalgia is established.  38 
U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

The veteran contends that he developed fibromyalgia during 
service that has progressively worsened.  The veteran has 
stated that he began experiencing symptoms of joint pain in 
late 1996 and early 1997.  He specified that he began having 
problems with his shoulders, knees, and muscles, and he was 
fatigued often, becoming unable to sleep properly.  The 
veteran stated that he underwent numerous physical 
examinations while in service but was never given a clear 
diagnosis to explain his symptoms.  The veteran was first 
diagnosed with fibromyalgia approximately 11 months after 
separation from service, in September 2001.

The service medical records (SMRs) are negative for a 
specific diagnosis of fibromyalgia, however, the SMRs do 
verify that the veteran reported myofascial pain in September 
1999.  Additionally, laboratory studies in April 2000 
revealed a positive ANA titer.  A May 2000 rheumatology 
consult noted the veteran's complaints of discomfort in the 
shoulders and knees.  The SMRs contain references to 
treatment for lumbar spine degenerative disc disease, 
arthritis in both hips, and a right wrist condition, all of 
which have been evaluated as service-connected.

Post-service medical records verify that the veteran was 
first diagnosed with possible fibromyalgia in September 2001.  
At that time, laboratory studies again revealed a high ANA 
titer despite a lack of clinical or laboratory evidence of 
connective tissue disease.  USA Clinic treatment records 
reveal diagnoses of fibromyalgia in October 2001, December 
2002, March 2003, and February 2004.  In September 2003, a VA 
examiner diagnosed suspected fibromyalgia and chronic pain 
syndrome. 

In an August 2005 letter, Dr. J. noted the veteran's symptoms 
of generalized joint and muscle pain, morning stiffness, 
fatigue, bowel problems, headaches, and cold fingers and 
toes.  Dr. J. opined that the symptoms were consistent with 
fibromyalgia, which he stated was present during service in 
April 2000 and has since followed a standard progression.

The veteran was examined in January 2006 pursuant to this 
claim by VA medical personnel.  The VA examiner opined that 
fibromyalgia is not associated with service or the positive 
ANA titer during service in April 2000.  The examiner stated 
that fibromyalgia has no specific laboratory testing that 
could be positive.  The VA examiner diagnosed the veteran 
with chronic subjective myalgias and pain, as the veteran was 
on multiple medications with rebound and withdrawal symptoms.

In October 2007, the Board referred this claim to the VHA for 
a rheumatologist's advisory opinion regarding the date of 
clinical onset of the veteran's fibromyalgia.

In December 2007, Dr. C. reviewed the veteran's claims file 
pursuant to the Board's request.  Dr. C. explained that, 
although there are no abnormal routine laboratory tests to 
help in the diagnosis, fibromyalgia is based on two main 
criteria: chronic pain of both the upper and lower halves and 
both the right and left sides of the body, lasting longer 
than 3 months in the absence of another explanation of the 
pain, and the presence of at least 11/18 tender points 
defined in the fine print of the regulatory criteria.  Dr. C. 
stated that fibromyalgia is often missed or misdiagnosed by 
the majority of physicians, and it is therefore usually 
diagnosed several years after the onset of the problem 
because of its lack of recognition by the medical community.

Dr. C noted that a service treatment record from May 2000 
included complaints of discomfort in the veteran's shoulders, 
knees and hips and a few swollen joints.  Examination on that 
date revealed tender paraspinal muscles, although the tender 
points particular to fibromyalgia were not tested, or 
reported to be tested.  Dr. C. surmised that the tender 
points were not specifically tested because the diagnosis of 
fibromyalgia was probably not being considered at the time.  

Dr. C. stated that in his medical opinion, the clinic visit 
of May 2000 is "reasonably suspicious of the symptoms one 
might have with undiagnosed Fibromyalgia."  He opined that 
"there is a greater than 50% possible that [the veteran's] 
Fibromyalgia was present at that time given the diagnosis was 
made shortly after he was discharged from the Service."  The 
Board finds that this medical opinion is entitled to some 
probative weight. 

Because there is an approximate balance of positive and 
negative medical evidence, the benefit-of-the-doubt standard 
applies. 38 U.S.C.A. § 5107(b).  Reasonable doubt as to the 
origin of the veteran's fibromyalgia will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.  Accordingly, the appeal 
is granted.

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

ORDER

Service connection for fibromyalgia is granted.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


